Citation Nr: 0213285	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-08 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1943.

The veteran was originally denied service connection for 
pneumonia (now claimed as a lung disorder) and for a 
psychophysiological gastrointestinal reaction by a rating 
action issued by the St. Petersburg, Florida, Department of 
Veterans (VA), Regional Office (RO) in June 1950; he was 
informed of this decision on July 6, 1950.  He failed to 
submit a timely appeal and this decision became final.  He 
made several attempts to reopen his claim for service 
connection for a stomach disorder; the last decision which 
declined to reopen this claim was made in July 1991.

This action arose from an August 2000 rating decision of the 
St. Petersburg, Florida RO, which denied service connection 
for arthritis and which refused to reopen the previously 
denied claims for service connection for pneumonia and a 
psychophsyiological gastrointestinal reaction.  The veteran 
testified before the undersigned at a personal hearing held 
at the St. Petersburg RO.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's 
multiple joint arthritis is related to his period of service.

2.  Service connection for disability resulting from 
pneumonia was denied by the RO in June 1950.

3.  Evidence submitted since the June 1950 denial of service 
connection for pneumonia is not relevant to or probative of 
the question of whether any current lung disability is 
related to service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The RO last declined to reopen the claim for service 
connection for a psychophysiological gastrointestinal 
reaction in July 1991.

5.  Evidence submitted since the July 1991 refusal to reopen 
the claim for service connection for a stomach disability is 
not relevant to or probative of whether any stomach disorder 
had its onset during service, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2002).

2.  Evidence received since the RO denied entitlement to 
service connection for pneumonia in June 1950 is not new and 
material, so that the claim for a lung disability is not 
reopened, and the June 1950 decision of the RO is final.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(b), 20.302 (2000).

3.  Evidence received since the RO last declined to reopen 
the claim for entitlement to service connection for a 
psychophysiological gastrointestinal reaction in July 1991 is 
not new and material, so that the claim for a stomach 
disability is not reopened, and the July 1991 decision of the 
RO is final.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(a), 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 3.309, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
multiple joint arthritis, which he claims had its onset in 
service.  He has also claimed that he has presented 
sufficient new and material evidence to reopen his claims for 
service connection for pneumonia (claimed as a lung disorder) 
and for a psychophysiological gastrointestinal reaction.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Service connection for arthritis

A review of the veteran's service medical records show no 
treatment for or complaints of arthritis.  The entrance and 
separation examinations noted that the musculoskeletal system 
was normal.

A VA examination conducted between May and June 1950 noted an 
asymptomatic congenital deformity of the lumbar vertebra at 
L5.  However, there was no indication of any arthritis.  

The veteran was afforded a VA examination in January 1974.  
At that time, he complained of low back pain.  The 
examination found arthritic changes in the low back and hips.  
VA outpatient treatment records developed between February 
1996 and June 2001 showed his treatment for osteoarthritis.

The veteran testified before the undersigned at a hearing in 
June 2002.  He stated that he had been told during his 
inservice hospitalization for pneumonia that he had arthritis 
in his knees, low back and neck.  He indicated that he had 
had trouble marching while in service because of the pain.  
While he stated that he had had a high fever at the time of 
the pneumonia, no one had ever told him that his arthritis 
was related to this.  He claimed that he currently suffers 
from pain and swelling of the joints.

In September 2002, the veteran submitted voluminous records 
from VA, spanning 1950 to 2001, some of which were duplicates 
of evidence already of record.  The indicated that he was 
diagnosed with cervical DJD in 1974.  They showed continuing 
treatment since that time for DJD of multiple joints.


New and material evidence for service connection for 
pneumonia

The evidence of record at the time of the June 1950 denial of 
service connection included the veteran's service medical 
records.  These showed that he was physically normal at the 
time of entrance onto active duty.  In January 1943, he was 
treated for pneumonia.  His discharge examination was within 
normal limits.  A VA examination conducted between May and 
June 1950 revealed normal lungs and a negative chest x-ray.

The evidence submitted since June 1950 included the report of 
a September to October 1954 VA hospitalization for abdominal 
pains.  At that time, the chest x-ray was negative.  In 
August 1963, a private physician, D.W.C., noted that his lung 
fields were clear and there was no dullness or rales.  A 
February 1965 VA examination included a chest x-ray which 
suggested fibrosis at the bases of the lungs.  However, no 
lung disorder was diagnosed.  A January 1974 VA examination 
noted that his lungs were clear to auscultation and 
percussion.  VA outpatient treatment records developed 
between 1993 and 1999 noted his treatment with Albuterol for 
breathing problems.  

The veteran testified before the undersigned in June 2002.  
He stated that he had been hospitalized in service for the 
treatment of pneumonia for approximately three weeks.  He 
claimed that he had had breathing problems ever since.  He 
believed that a VA physician had told him that his current 
breathing problems were related to the inservice pneumonia.

In September 2002, the veteran submitted voluminous records 
from VA, spanning 1950 to 2001, some of which were duplicates 
of evidence already of record.  These records showed that he 
was treated for bilateral pulmonary emphysema in 1988, 
chornic obstructive pulmonary disease (COPD) in 1998, and for 
a history of COPD and asthma in 2002.


New and material evidence for service connection for 
psychophysiological gastrointestinal reaction 

The evidence which was of record at the time of the RO's last 
refusal to reopen the claim in July 1991 included the 
veteran's service medical records.  These showed no treatment 
for either a psychological or a gastrointestinal disorder.  
The entrance and the separation examinations were within 
normal limits.  A VA examination conducted between May and 
June 1950 diagnosed a psychophysiological gastrointestinal 
reaction after no physical cause could be found for his 
complaints of "stomach trouble," which consisted of burning 
epigastric pain, belching, nausea, and occasional vomiting.  
Lay statements submitted in July 1950, which indicated that 
they had known the veteran for 5 to 6 years, stated that he 
had a bad stomach.  A private physician, who treated the 
veteran between March and May 1950, found a ventral hernia.  
Between September and October 1954 he was hospitalized at a 
VA facility for complaints of abdominal pain.  He told the 
physicians that he had been told in 1943 that he had an 
ulcer.  There was some question of epigastric tenderness with 
some voluntary guarding.  An upper gastrointestinal series 
(UGI) was normal.  The assessment was abdominal pains, 
unknown etiology.

The veteran's private physician, in August 1963, referred to 
the veteran's statement that he had an ulcer which had begun 
in service.  At the time of this examination, his abdomen 
appeared to be normal, with tenderness on pressure of the 
epigastrium.  The diagnosis was peptic ulcer disease, active, 
severe.  He was then examined by VA in October 1963.  He 
indicated that his complaints had begun in 1952 and that he 
had been told in service that he had a nervous stomach.  The 
abdomen was normal and was without tenderness.  The diagnosis 
noted that the examination was negative for active peptic 
ulcer disease.  In September 1964, he was found to have a 
functional gastrointestinal disorder following a normal UGI.  
VA examined the veteran in February 1965.  At that time, the 
UGI was again noted to be normal.  A psychiatric examination 
referred to his complaints of indigestion and diagnosed a 
psychophysiological gastrointestinal reaction.  VA outpatient 
treatment records developed between January and June 1991 
showed complaints of indigestion and a diagnosis of 
gastroesophageal reflux disease (GERD).

The evidence added to the record since the July 1991 denial 
included VA outpatient treatment records developed between 
1993 and 2001.  An October 30, 1996 UGI showed GERD, but no 
ulcerations.  He was noted to be taking Cimetidine for his 
complaints of indigestion.  Throughout the late 1990's to the 
present he has received treatment for GERD.

The veteran testified before the undersigned in June 2002.  
He stated that he had had no stomach troubles prior to 
service.  Once in the service, he stated that he could not 
eat the food; he stated that he would vomit after every meal.  

In September 2002, the veteran submitted voluminous records 
from VA, spanning 1950 to 2001, some of which were duplicates 
of evidence already of record.  These showed his treatment 
throughout the 1970's to 2000 for a functional 
gastrointestinal disorder, GERD and esophagitis.  



Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be....reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or peptic ulcer disease become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

New and material

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  These amendments altered the definition 
of what constitutes "new and material" evidence, see 
38 C.F.R. § 3.156(a) (2002), as well as redefining the 
application of the duty to assist, see 38 C.F.R. § 3.159(c) 
(2002), and finding that medical examinations and opinions 
are required only after new and material evidence has been 
presented, see 38 C.F.R. § 3.159(c)(4)(iii) (2002).  However, 
these amendments are only effective prospectively for claims 
filed on or after August 29, 2001.  Therefore, since this 
appellant's claim was filed in September 1999, the definition 
of "new and material" evidence effective at that time will 
be used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in May 2001, the RO sent correspondence 
to the veteran informing him of the provisions of the VCAA.  
In this letter, he was informed of the evidence that was 
already of record and of what evidence was needed to 
substantiate his claims.  The letter also included specific 
information as to what evidence and information would be 
obtained by VA.  It was noted that VA would attempt to obtain 
such things as medical records, employment records, or 
records from other Federal agencies.  In addition, the 
veteran was informed of the information and evidence he 
needed to provide, such as names of persons or agencies that 
held relevant records, pertinent addresses, the approximate 
time frame covered by relevant records, and the condition for 
which he was treated.  In May 2001, the veteran submitted 
copies of evidence that were already of record.  The RO also 
obtained additional VA treatment records.  Therefore, VA has 
informed the veteran of the information and evidence 
necessary to substantiate his claims, and VA has notified the 
veteran of what information and evidence VA would obtain and 
what information and evidence the vewteran needed to provide.  
Accordingly, VA has met the requirements of VCAA.  Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Discussion

Service connection for arthritis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for arthritis is not 
warranted.  The veteran's service medical records make no 
mention of any complaints of or treatment for this condition.  
Therefore, service connection on a direct service incurrence 
basis is not justified.  Nor is there any indication that 
arthritis was present to a compensable degree within one year 
of his separation from service.  The first notation of the 
existence of arthritis was not made until 1974, some 31 years 
after his discharge.  Although the veteran has testified that 
he was told he had arthritis in service, such testimony is 
insufficient to establish a basis for the grant of service 
connection.  The veteran is not qualified to make a diagnosis 
himself, and his recollections of doctors' statements dating 
from nearly 60 years ago cannot overcome the weight of the 
written record.  It is highly unlikely that service doctors 
would observe arthritis and tell the veteran of the presence 
of arthritis, but not write the diagnosis into his treatment 
reports.  The absence of written reports of the presence of 
arthritis far outweigh the veteran's statements in which he 
is attempting to explain medical issues based on 
recollections of conversations with doctors that occurred 50 
years ago.  As a consequence, it is found that the clear 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis.


New and material evidence to reopen the claim of service 
connection for pneumonia

The additional evidence the veteran has submitted is not 
"new and material."  In the instant case, the additional 
evidence is merely cumulative.  At the time of the June 1950 
denial, the veteran had expressed his belief that the 
pneumonia he had experienced in service was the cause of 
current breathing problems.  Since that time, he has 
reiterated the same contentions.  While he believes that a VA 
physician told him of such a relationship, the objective 
evidence of record does not support such a conclusion.  The 
treatment records, while indicating treatment for breathing 
problems, makes no mention of his remote treatment for 
pneumonia in service.  The veteran has presented no medical 
evidence that the one acute episode of pneumonia resulted in 
a chronic lung disorder.  And the connection between the 
remote illness and the current disability is a question that 
must be resolved on the basis of competent medical evidence, 
as it is one that requires medical expertise.  In fact, there 
is no indication that he was treated for breathing problems 
until the 1980's, some 40 years after the isolated treatment 
for pneumonia.  The veteran has been given every opportunity 
to present new evidence establishing a relationship between 
the one treatment for pneumonia in 1943 and his current 
breathing problems.  However, he merely reasserted his 
contentions concerning such a connection, which does not 
constitute new evidence.  Although the veteran believes that 
the pneumonia caused his recent breathing problems, as a 
layperson, he is not competent to render an opinion as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).






New and material evidence to reopen the claim for service 
connection for a psychophysiological gastrointestinal 
reaction

With regard to the claim for a gastro-intestinal disability, 
the additional evidence the veteran has submitted is not 
"new and material."  In the instant case, the additional 
evidence is merely cumulative.  Prior to the July 1991 
denial, the veteran had asserted that he suffered from 
stomach trouble which had begun in service.  The evidence at 
that time showed no evidence of a stomach disorder in service 
and the diagnosis of GERD in 1991.  The evidence submitted 
after this denial showed nothing new.  It reflected his 
continuing treatment for GERD and his reassertions that it 
had begun in service.  While there was a private diagnosis of 
peptic ulcer disease in 1963, the evidence at that time did 
not show that this disorder was present in service or to a 
compensable degree within one year of his separation.  The 
evidence submitted since the denial contains no new 
information that peptic ulcer disease was present in service 
or during the applicable presumptive period; in fact, this 
evidence did not even show that the veteran suffers from 
peptic ulcer disease.  While the veteran believes that his 
stomach complaints are related to service, he is not 
competent to render opinions as to medical causation.  See 
Espiritu, supra.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for pneumonia (claimed as a lung disorder) and for 
a 

psychophysiological gastrointestinal reaction.  Since it has 
been determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).

ORDER

Service connection for arthritis is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a lung disability the 
benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a stomach disability the 
benefit sought on appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

